Name: 86/79/EEC: Commission Decision of 21 February 1986 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  agri-foodstuffs
 Date Published: 1986-03-21

 Avis juridique important|31986D007986/79/EEC: Commission Decision of 21 February 1986 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community Official Journal L 076 , 21/03/1986 P. 0059 - 0063*****COMMISSION DECISION of 21 February 1986 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community (86/79/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in New Zealand, approved for the purpose of importing fresh meat into the Community, was drawn up initially by the Commission Decision 83/402/EEC (3), as last amended by Decision 85/401/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/402/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 233, 24. 8. 1983, p. 24. (4) OJ No L 228, 27. 8. 1985, p. 19. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Approval No // Establishment // Address // 1,3 // // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 (1) // Borthwicks CWS Ltd // Masterton // ME 8 // Gisborne Refrigerating Co. Ltd // Gisborne // ME 9 // T. H. Walker & Sons Ltd // Hawera // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 15 // The Canterbury Frozen Meat Co. Ltd // Belfast // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 23 // Auckland Farmers' Freezing Co-op Ltd // Horotiu // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 35 // Westfield Freezing Co. Ltd // Auckland // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 40 // Waitaki-NZ Refrigerating Ltd // Nelson // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers' Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 51 // Hellaby Northland Ltd // Whangarei // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers' Freezing Co-op Ltd, Rangiuru // Te Puke // ME 62 // Dunedin Master Butchers' Association // Dunedin // ME 63 // Farmers' Meat Export Ltd // Whangarei // ME 65 // Advanced Meat Ltd // Gisborne // ME 66 // Phoenix Meat Co. Ltd, Kokiri // Greymouth // ME 69 // Ashley Meat Export Ltd // Christchurch // ME 70 // Riverlands Meat Ltd // Blenheim // // // 1,3 // (1) Bovine meat from animals having liveweight of less than 60 kg and slaughtered on sheep line only. // B. Slaughterhouses // // 1.2.3 // // // // ME 2 // Borthwicks CWS Ltd // Waitara // ME 52 // Pacific Freezing (NZ) Ltd // Hastings // ME 57 // Hellaby King Country Ltd // Taumarunui // // // // // Approval No // Establishment // Address // 1,3 // // C. Cutting premises // // 1.2.3 // // // // PH 14 // W. Richmond Ltd // Hastings // PH 20 // Dawn Meat (NZ) Ltd // Hastings // PH 27 // Defiance Processors Ltd // Dunedin // PH 52 // Dawn Meat (NZ) Ltd // Hastings // PH 53 // W. Richmond Ltd // Hastings // PH 67 // Melville Developments Ltd // Papakura // PH 68 // Primex Meats Ltd // Wellington // PH 71 // Progressive Meats Ltd // Hastings // PH 172 // Kellax Foods Ltd // Auckland // 1,3 // II. SHEEPMEAT AND GOATMEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 // Borthwicks CWS Ltd // Masterton // ME 2 // Borthwicks CWS Ltd // Waitara // ME 6 // Borthwicks CWS Ltd // Longburn // ME 8 // Gisborne Refrigerating Co. Ltd // Gisborne // ME 10 // Nelson's (NZ) Ltd // Hastings // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 17 // Waitaki-NZ Refrigerating Ltd // Timaru // ME 18 // Waitaki-NZ Refrigerating Ltd // Pukeuri // ME 19 // Waitaki-NZ Refrigerating Ltd // Dunedin // ME 20 // Ocean Beach Freezing Co. Ltd // Ocean Beach // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 23 // Auckland Farmers' Freezing Co-op Ltd // Horotiu // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 29 // The Hawkes Bay Farmers' Meat Co. Ltd // Whakatu // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 35 // Westfield Freezing Co. Ltd // Auckland // ME 37 // Canterbury Frozen Meat Co. Ltd // Belfast // ME 39 // Waitaki-NZ Refrigerating Ltd // Wanganui // ME 40 // Waitaki-NZ Refrigerating Ltd // Nelson // ME 42 // Waitaki-NZ Refrigerating Ltd // Wairoa // ME 47 // Auckland Farmers' Freezing Co-op Ltd // Moerewa // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 55 // Aotearoa Meats Ltd // Cambridge // ME 56 // Auckland Farmers' Freezing Co-op Ltd, Rangiuru // Te Puke // ME 58 // Hawkes Bay Farmers' Meat Co. Ltd // Takapau // ME 60 // Pacific Freezing NZ Ltd // Dannevirke // ME 62 // Dunedin Master Butchers' Association // Dunedin // ME 64 // Waitaki-NZ Refrigerating Ltd // Marlborough // ME 65 // Advanced Meat Ltd // Gisborne // ME 69 // Ashley Meat Export Ltd // Christchurch // ME 70 // Riverlands Meat Ltd // Blenheim // 1,3 // B. Slaughterhouses // // 1.2.3 // // // // ME 16 // The Canterbury Frozen Meat Co. Ltd // Ashburton // ME 41 // NCF Kaiapoi Ltd // Kaiapoi // ME 57 // Hellaby King Country Ltd // Taumarunui // ME 61 // NZ Primary Processors Ltd // Mamaku // // // // // Approval No // Establishment // Address // 1,3 // // C. Cutting premises // // 1.2.3 // // // // PH 3 // Alpine Export Meats // Christchurch // ME 9 // T. H. Walker & Sons Ltd // Hawera // PH 10 // Canterbury Venison Ltd // Ashburton // PH 14 // W. Richmond Ltd // Hastings // ME 15 // The Canterbury Frozen Meat Co. Ltd // Belfast // PH 15 // NZ Primary Processors Ltd // Mt Maunganui // PH 20 // Dawn Meat (NZ) Ltd // Hastings // PH 21 // Game Food (NZ) Ltd // Kennington // PH 27 // Defiance Processors Ltd // Dunedin // PH 31 // Advanced Foods of NZ Ltd // Waipukurau // PH 50 // Fresha Products Ltd // New Plymouth // PH 52 // Dawn Meat (NZ) Ltd // Hastings // PH 53 // W. Richmond Ltd // Hastings // PH 55 // The Canterbury Frozen Meat Co. Ltd // Harewood // PH 67 // Melville Developments Ltd // Papakura // PH 68 // Primex Meats Ltd // Wellington // PH 71 // Progressive Meats Ltd // Hastings // PH 154 // Ashley Meat Export Ltd // Christchurch // PH 172 // Kellax Foods Ltd // Auckland // 1,3 // III. COLD STORES (package meat only) // // 1.2.3 // // // // S 9 // Southland Cool Stores // Bluff // S 10 // Otago Dairy Producers Cool Storage Ltd // Dunedin // S 11 // Polarcold Stores (South Island) Ltd // Timaru // S 17 // Cool Hire Storage Ltd // Dunedin // S 25 // Dawn Meat (NZ) Ltd // Hastings // S 28 // Cool Stores (NZ) Ltd // Auckland // S 30 // N. O. Pierson Ltd // Christchurch // S 31 // Pacific Cold Storage Co. Ltd // Mt Maunganui // ME 32 // Borthwick CWS Ltd // Fielding // S 32 // Taranaki Co-Operative Coolstore Ltd // New Plymouth // S 34 // Coolpak Prebbleton Ltd, Prebbleton // Christchurch // S 35 // Nelson Cold Storage Co-op // Nelson // S 36 // Cold Storage (Bay of Plenty) Ltd // Te Puke // S 39 // Christchurch Cool Stores Ltd // Christchurch // S 40 // Southland Harbour Board // Bluff // S 41 // Eljays Ice Box // Fielding // S 42 // Wellington Cold Storage Co. // Tawa // ME 43 // J. C. Hutton (NZ) Ltd // Eltham // S 45 // Wairarapa Cold Storage // Greytown // S 47 // Polarcold Stores (South Island) Ltd // Christchurch // S 49 // Chill Air Ltd // Auckland International Airport // S 51 // Gisborne Cold Storage Ltd // Gisborne // S 53 // Otaki Cold Store // Otaki // S 55 // Airport Cold Storage Ltd // Wellington // S 56 // Dandy Foods Distributors Ltd // Auckland // S 57 // Air New Zealand // Auckland Airport // S 58 // Cool & Cold Storage Associates Ltd // Te Puke // S 59 // Richmond Cool Stores (1963) Ltd, Manchester Street // Hastings // S 60 // Export Cool Storage // Mt Maunganui // S 61 // Coolpak Cool Stores Ltd // Timaru // S 62 // Industrial Park Coolstores Ltd // Auckland // S 63 // Mogal Coolstores Ltd // Christchurch Airport // S 64 // Lep International // Christchurch Airport // // // // Approval No // Establishment // Address // 1,3 // // // // // S 66 // Mogal Coolstores Ltd // Auckland Airport // S 68 // Freezerflow, Mt Wellington // Auckland // S 70 // Freezer Stores Hawkes Bay Ltd // Hastings // S 71 // Cold Storage Cooperative (Nelson) Ltd // Richmond // S 72 // Motueka Cold Storage Ltd // Motueka // S 73 // LEP International, Mangere // Auckland // S 75 // Amaltal Coolstores & Exporters Ltd // Nelson // S 84 // Polarcold Storage Ltd // Dunedin // S 85 // United Cold Storage (HB) Ltd // Hastings // S 87 // Homebush Berryfruits // Masterton // S 88 // Hawkes Bay Export Cold Stores Ltd // Napier // S 89 // R. & W. Hellaby Ltd // Mt Wellington // S 91 // Southland Frozen Meat Ltd // Mataura // S 92 // Fruit and Produce Growers Export Co. of NZ Ltd // Havelock North // S 93 // Air New Zealand // Christchurch // S 94 // Westmere Freezers // Wanganui // S 95 // McCallum Industries Coolstores // Patea // S 96 // Townsend & Paul Ltd // Napier // S 97 // J. Wattie Canneries Ltd // Gisborne // S 100 // Masterton Cold Storage // Masterton // S 103 // Banner Airfreight // Auckland // S 104 // Jay Two Coldstore // Gisborne // S 105 // Hornby Cold Stores Ltd // Christchurch // S 106 // Wrightson Airfreight Ltd // Auckland International Airport // S 107 // Ashburton Cold Storage Ltd // Ashburton // S 110 // Heards Ltd // Auckland // S 111 // Cold Storage (Marlborough) Ltd // Blenheim // S 112 // Hamilton Cool Stores NZ Ltd // Hamilton // S 113 // Awapuni Cool Pack // Gisborne // S 114 // Hilton Cold Storage // Timaru // S 115 // Arctic Cold Store // Christchurch // S 116 // NZ Dairy Board // Cambridge // S 117 // Perry Food Processors Ltd // Hamilton // S 119 // Crown Meats Ltd // Fielding // S 120 // Tradeair Ltd // Auckland International Airport // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Approval No // Establishment // Address // 1,3 // COLD STORE // // 1.2.3 // // // // S 38 (1) // Auckland Cool Stores // Parnell // // // (1) Until 25 April 1986.MARLBOROUGH ME 65 ADVANCED MEAT LTD GISBORNE ME 69 ASHLEY MEAT EXPORT LTD CHRISTCHURCH ME 70 RIVERLANDS MEAT LTD BLENHEIM // 1,3B . SLAUGHTERHOUSES 1.2.3ME 16 THE CANTERBURY FROZEN MEAT CO . LTD ASHBURTON ME 41 NCF KAIAPOI LTD KAIAPOI ME 57 HELLABY KING COUNTRY LTD TAUMARUNUI ME 61 NZ PRIMARY PROCESSORS LTD MAMAKU // APPROVAL NO ESTABLISHMENT ADDRESS 1,3C . CUTTING PREMISES 1.2.3PH 3 ALPINE EXPORT MEATS CHRISTCHURCH ME 9 T . H . WALKER * SONS LTD HAWERA PH 10 CANTERBURY VENISON LTD ASHBURTON PH 14 W . RICHMOND LTD HASTINGS ME 15 THE CANTERBURY FROZEN MEAT CO . LTD BELFAST PH 15 NZ PRIMARY PROCESSORS LTD MT MAUNGANUI PH 20 DAWN MEAT ( NZ ) LTD HASTINGS PH 21 GAME FOOD ( NZ ) LTD KENNINGTON PH 27 DEFIANCE PROCESSORS LTD DUNEDIN PH 31 ADVANCED FOODS OF NZ LTD WAIPUKURAU PH 50 FRESHA PRODUCTS LTD NEW PLYMOUTH PH 52 DAWN MEAT ( NZ ) LTD HASTINGS PH 53 W . RICHMOND LTD HASTINGS PH 55 THE CANTERBURY FROZEN MEAT CO . LTD HAREWOOD PH 67 MELVILLE DEVELOPMENTS LTD PAPAKURA PH 68 PRIMEX MEATS LTD WELLINGTON PH 71 PROGRESSIVE MEATS LTD HASTINGS PH 154 ASHLEY MEAT EXPORT LTD CHRISTCHURCH PH 172 KELLAX FOODS LTD AUCKLAND // 1,3III . COLD STORES ( PACKAGE MEAT ONLY ) 1.2.3S 9 SOUTHLAND COOL STORES BLUFF S 10 OTAGO DAIRY PRODUCERS COOL STORAGE LTD DUNEDIN S 11 POLARCOLD STORES ( SOUTH ISLAND ) LTD TIMARU S 17 COOL HIRE STORAGE LTD DUNEDIN S 25 DAWN MEAT ( NZ ) LTD HASTINGS S 28 COOL STORES ( NZ ) LTD AUCKLAND S 30 N . O . PIERSON LTD CHRISTCHURCH S 31 PACIFIC COLD STORAGE CO . LTD MT MAUNGANUI ME 32 BORTHWICK CWS LTD FIELDING S 32 TARANAKI CO-OPERATIVE COOLSTORE LTD NEW PLYMOUTH S 34 COOLPAK PREBBLETON LTD, PREBBLETON CHRISTCHURCH S 35 NELSON COLD STORAGE CO-OP NELSON S 36 COLD STORAGE ( BAY OF PLENTY ) LTD TE PUKE S 39 CHRISTCHURCH COOL STORES LTD CHRISTCHURCH S 40 SOUTHLAND HARBOUR BOARD BLUFF S 41 ELJAYS ICE BOX FIELDING S 42 WELLINGTON COLD STORAGE CO . TAWA ME 43 J . C . HUTTON ( NZ ) LTD ELTHAM S 45 WAIRARAPA COLD STORAGE GREYTOWN S 47 POLARCOLD STORES ( SOUTH ISLAND ) LTD CHRISTCHURCH S 49 CHILL AIR LTD AUCKLAND INTERNATIONAL AIRPORT S 51 GISBORNE COLD STORAGE LTD GISBORNE S 53 OTAKI COLD STORE OTAKI S 55 AIRPORT COLD STORAGE LTD WELLINGTON S 56 DANDY FOODS DISTRIBUTORS LTD AUCKLAND S 57 AIR NEW ZEALAND AUCKLAND AIRPORT S 58 COOL * COLD STORAGE ASSOCIATES LTD TE PUKE S 59 RICHMOND COOL STORES ( 1963 ) LTD, MANCHESTER STREET HASTINGS S 60 EXPORT COOL STORAGE MT MAUNGANUI S 61 COOLPAK COOL STORES LTD TIMARU S 62 INDUSTRIAL PARK COOLSTORES LTD AUCKLAND S 63 MOGAL COOLSTORES LTD CHRISTCHURCH AIRPORT S 64 LEP INTERNATIONAL CHRISTCHURCH AIRPORT APPROVAL NO ESTABLISHMENT ADDRESS 1,3S 66 MOGAL COOLSTORES LTD AUCKLAND AIRPORT S 68 FREEZERFLOW, MT WELLINGTON AUCKLAND S 70 FREEZER STORES HAWKES BAY LTD HASTINGS S 71 COLD STORAGE COOPERATIVE ( NELSON ) LTD RICHMOND S 72 MOTUEKA COLD STORAGE LTD MOTUEKA S 73 LEP INTERNATIONAL, MANGERE AUCKLAND S 75 AMALTAL COOLSTORES * EXPORTERS LTD NELSON S 84 POLARCOLD STORAGE LTD DUNEDIN S 85 UNITED COLD STORAGE ( HB ) LTD HASTINGS S 87 HOMEBUSH BERRYFRUITS MASTERTON S 88 HAWKES BAY EXPORT COLD STORES LTD NAPIER S 89 R . * W . HELLABY LTD MT WELLINGTON S 91 SOUTHLAND FROZEN MEAT LTD MATAURA S 92 FRUIT AND PRODUCE GROWERS EXPORT CO . OF NZ LTD HAVELOCK NORTH S 93 AIR NEW ZEALAND CHRISTCHURCH S 94 WESTMERE FREEZERS WANGANUI S 95 MCCALLUM INDUSTRIES COOLSTORES PATEA S 96 TOWNSEND * PAUL LTD NAPIER S 97 J . WATTIE CANNERIES LTD GISBORNE S 100 MASTERTON COLD STORAGE MASTERTON S 103 BANNER AIRFREIGHT AUCKLAND S 104 JAY TWO COLDSTOREGISBORNE S 105 HORNBY COLD STORES LTD CHRISTCHURCH S 106 WRIGHTSON AIRFREIGHT LTD AUCKLAND INTERNATIONAL AIRPORT S 107 ASHBURTON COLD STORAGE LTD ASHBURTON S 110 HEARDS LTD AUCKLAND S 111 COLD STORAGE ( MARLBOROUGH ) LTD BLENHEIM S 112 HAMILTON COOL STORES NZ LTD HAMILTON S 113 AWAPUNI COOL PACK GISBORNE S 114 HILTON COLD STORAGE TIMARU S 115 ARCTIC COLD STORE CHRISTCHURCH S 116 NZ DAIRY BOARD CAMBRIDGE S 117 PERRY FOOD PROCESSORS LTD HAMILTON S 119 CROWN MEATS LTD FIELDING S 120 TRADEAIR LTD AUCKLAND INTERNATIONAL AIRPORT // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3APPROVAL NO ESTABLISHMENT ADDRESS 1,3COLD STORE 1.2.3S 38 ( 1 ) AUCKLAND COOL STORES PARNELL // // // ( 1 ) UNTIL 25 APRIL 1986 .